Citation Nr: 1800154	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 22, 2002 for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to February 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2015 decision, the Board denied entitlement to an effective date earlier than August 22, 2002 for the grant of service connection for an acquired psychiatric disorder.  At that time the Veteran was the appellant.  The Board's decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  VA was notified of the Veteran's death in August 2015, and in February 2016, the appellant listed on the title page, filed a motion to be substituted as appellant.  The Court granted the appellant's motion to be substituted in March 2016.  In a September 2016 Memorandum Decision, the Court vacated the Board's January 2015 decision as to the effective date issue and remanded the matter to the Board.  

On October 18, 2017, a letter was sent to the appellant seeking clarification of representation.  In response to the correspondence, a VA Form 21-22a was submitted on December 14, 2017, appointing Joseph R. Moore, Bergmann & Moore, LLC as the appellant's representative.  An attached letter indicates that the appellant, through her representative, requested that the issue of entitlement to an effective date prior to August 22, 2002 for service connection for an acquired psychiatric disorder be dismissed and that the issue of entitlement to reimbursement of burial expenses be referred to the regional office.

The issue of entitlement to reimbursement of burial expenses has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1968 to February 1970.

2.  On December 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through her representative, have been met.  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


